Name: Council Regulation (EC) No 1550/95 of 29 June 1995 fixing, for the 1995 harvest, the premiums and guarantee thresholds for leaf tobacco by group of tobacco varieties
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems;  consumption;  plant product
 Date Published: nan

 30 . 6 . 95 EN Official Journal of the European Communities No L 148/39 COUNCIL REGULATION (EC ) No 1550/95 of 29 June 1995 fixing, for the 1995 harvest, the premiums and guarantee thresholds for leaf tobacco by group of tobacco varieties those thresholds should be fixed for the 1995 harvest, taking account in particular of market conditions and the socio-economic and agricultural circumstances of the production areas concerned, HAS ADOPTED THIS REGULATION: Article 1 For the 1995 harvest, the premium referred to in Article 4 of Regulation (EEC) No 2075/92 for each group of raw tobacco varieties , and the supplementary amounts, shall be as set out in the Annex I hereto. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 4(1 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas, when the premiums for raw tobacco are fixed, account should be taken of the objectives of the common agricultural policy; whereas the common agricultural policy aims in particular to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas the premiums must take account in particular of past and foreseeable possibilities of disposal of the various tobaccos under normal conditions of competition ; Whereas Article 8 , second subparagraph, and 9 (2 ) of Regulation (EEC ) No 2075/92 provide for the annual allocation of guarantee thresholds for each group of varieties among the producer Member States; whereas Article 2 For the 1 995 harvest, the guarantee thresholds referred to in Articles 8 and 9 of Regulation (EEC) No 2075/92 by group of varieties and by Member State shall be as set out in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No L 215 , 30 . 7. 1992 , p . 70 . Regulation as last amended by Regulation (EC ) No 711/95 (OJ No L 73 , 1 . 4 . 1995 , p . 13 ). ( 2 ) OJ No C 99 , 21 . 4 . 1995 , p. 45 . ( 3 ) OJ No C 151 , 19 . 6 . 1995 . No L 148/40 EN Official Journal of the European Communities 30 . 6 . 95 ANNEX I PREMIUMS FOR LEAF TOBACCO FROM THE 1995 HARVEST 1 II III IV V VI VII VIII Flue-cured Light air-cured Dark air-cured Fire-cured Sun-cured Basmas Katerini Kaba Koulak ECU/kg 2,70965 2,16748 2,16748 2,38362 2,16748 3,75415 3,18541 2,27615 SUPPLEMENTARY AMOUNTS Variety ECU/kg Badischer Geudertheimer, Pereg, Korso 0,4238 Badischer Burley E and hybrids thereof 0,6786 Virgin D and hybrids thereof, Virginia and hybrids thereof 0,3876 Paraguay and hybrids thereof, Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre 0,3163 Nijkerk 0,1847 Misionero and hybrids thereof, Rio Grande and hybrids thereof 0,2016 ANNEX II GUARANTEE THRESHOLDS 1995 (tonnes Others I II III IV V Flue-cured Light air-cured Dark air-cured Fire-cured Sun-cured Total VI VII VIII Basmas Katerini Kaba Koulak Italy 48 000 46 500 17 400 6 900 14 000 132 800 Greece 30 700 12 400 15 700 26 100 22 250 19 550 126 700 Spain 29 000 2 470 10 800 30 42 300 Portugal 5 500 1 200 6 700 France 8 430 7 000 12 170 27 600 Germany 3 000 4 500 4 500 12 000 Belgium 200 1 700 1 900 Austria 30 600 600 124 660 74 840 46 570 6 930 29 700 26 100 22 250 19 550 350 600